Affirming.
James A. Coyle brought two actions against James Barnes; one to recover five acres of land, and the other to recover damages for cutting timber therefrom and from another tract. The two actions were consolidated *Page 346 
and transferred to equity. On final hearing the petition in each case was dismissed, and Coyle has appealed.
Appellant insists that he proved title of record to the land in controversy and that appellee failed to establish title by adverse possession. It appears from the evidence of the surveyor that the corners and lines of the respective surveys under which the parties hold were not definitely fixed; that if he started at the places pointed out by appellant, the land in controversy was included in his survey, but if lie started at the places pointed out by appellee, it was included in appellee's survey; and, in view of this situation, he was unable to say which had the superior claim. But, even if we assume that appellant has the better title of record, there is substantial evidence that the land had been enclosed with a wire fence by appellee and his predecessors in title for more than fifteen years when the action was brought, and, though the evidence on this question is conflicting, we are not prepared to say that the chancellor erred in sustaining appellee's claim of adverse possession.
Judgment affirmed.